Athens County, No. 94CA1608. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Entry on Motion to Certify Record, filed September 7,1995, at 8-9: “[T]he judges of this court of appeals do hereby find that the judgment upon which they have agreed in this case is in conflict with the judgment pronounced upon the same question by the Court of Appeals of the Eighth Appellate District in State v. Reed (June 9, 1994), Cuyahoga App. No. 65109, unreported [1994 WL 258636],
“The rule of law upon which the conflict exists is whether a duty to retreat exists between cohabitants of a residence who engage in combat within their mutual residence.”